Citation Nr: 0501442	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  94-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1963 to January 
1967.  

In October 1977, the Board denied service connection for an 
acquired psychiatric disorder.  In July 1989, the Board found 
that new and material evidence had not been submitted to 
reopen the claim.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1992 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder.  A personal hearing at the RO was 
held in February 1993.  In May 1997, the Board found that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  

In October 1998, the Court vacated the May 1997 Board 
decision and remanded the appeal for readjudication in light 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
then remanded the appeal to the RO for additional development 
in February 1999.  In August 2001, the Board reopened and 
denied the claim on a de novo basis.  The veteran then 
appealed to the Court.  

In October 2002, the Court granted a joint motion to vacated 
the August 2001 Board decision and remanded the appeal for 
readjudication of the claim in light of the Veterans Claims 
Assistance Act (VCAA) of 2000.  In April 2003, the Board 
remanded the appeal to the RO for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An acquired psychiatric disorder was not present in 
service or until many years after service.  
CONCLUSION OF LAW

The veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  

The Board concludes that information and discussions as 
contained in the October 1992 rating decision, the February 
1999 and April 2003 Board remands, the statement of the case 
issued in January 1993; the April 1993, July 1998, March and 
July 2000, October 2003, and May 2004 supplemental statements 
of the case, and in letters sent to the veteran in November 
2002 and May 2003 have provided him with sufficient 
information regarding the applicable regulations.  These 
documents notified him why this evidence was insufficient to 
award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Additionally, the veteran 
testified at a personal hearing at the RO in February 1993.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background 

At the time of his enlistment examination in October 1963, 
the veteran denied any history of depression, excess worry, 
or nervous trouble of any sort, and his psychiatric status 
was normal. September 1996 service medical records show that 
the veteran and his commanding officer desired a psychiatric 
evaluation for a determination of suitability and fitness for 
military service.  

On psychiatric evaluation in September 1966, the veteran 
reported that he did not respect his father and that his 
mother was domineering.  His brother was bold and aggressive 
and he felt inadequate in many.  He measured himself against 
his brother by acting "like a man" by brawling, drinking, 
and running around with various women, etc.  He said that his 
mood was usually good, but that he had become unhappy only 
since facing disciplinary action for his misbehavior.  On 
mental status examination, the veteran was mildly depressed 
and seemed somewhat unsure of himself.  There was no evidence 
of psychosis or any other psychiatric disorder.  The 
diagnosis was unstable personality, chronic, moderate, not 
incurred in the line of duty and existed prior to service.  

A November 1966 service personnel letter included the 
psychiatric finding of emotionally unstable personality and 
informed the veteran of the basis of his discharge from 
service due to his character and behavior disorder as 
evidence by his enumerated disciplinary infractions.  

On a Report of Medical History for separation in December 
1966, the veteran specifically denied any history of trouble 
sleeping, nightmares, depression or excessive worry, memory 
problems, or nervous trouble of any sort.  On examination, no 
pertinent abnormalities were noted and his psychiatric status 
was normal.  

On his original application for VA compensation benefits for 
an unrelated disorder, received in March 1973, the veteran 
made no mention of any psychiatric problems, and no pertinent 
abnormalities were noted on VA examination in April 1973.  

In a letter received in July 1977, the veteran reported that 
he was harassed by an assistant drill instructor during basic 
training and believed that his treatment and his subsequent 
discharge from service were based on racial discrimination.  

A November 1983 private psychological evaluation report 
indicated that the veteran had problems with depression 
throughout his life and that he had a very volatile temper 
during his younger years.  The diagnoses included dysthymic 
disorder and schizotypal personality.  
On a February 1988 Report of Medical History for enlistment 
into the National Guard, the veteran specifically denied any 
history of nightmares, depression, excessive worry, memory 
problems, or nervous trouble of any sort.  On examination, no 
pertinent abnormalities were noted and his psychiatric status 
was normal.  The veteran was found not qualified for service 
by reason of a cardiovascular disorder.  

Private medical records show that the veteran was seen on 
numerous occasions for various maladies from 1975 to 1985.  
His complaints included depression, paranoia, and preference 
for being alone unless drinking.  He reported feeling this 
way since he was 13 years old, but said that these feelings 
had progressively worsened during the past several years.  He 
also reported a history of polysubstance abuse, including 
cocaine, speed, marijuana, and alcohol.  

A private psychiatric evaluation report in September 1991 
included the diagnoses of dysthymic disorder and schizotypal 
personality disorder.  The examiner also noted possible 
schizophrenia, but indicated that the diagnosis could not be 
confirmed on one examination.  

On VA psychiatric examination in August 1992, the examiner 
provided a detailed description of the veteran's medical and 
employment history and mental status findings.  The diagnoses 
were schizotypal personality (probably formerly diagnosed as 
emotional unstable) and dysthymic disorder.  

At a personal hearing at the RO in February 1993, the veteran 
described his military duties, performance evaluations, and 
promotions prior to becoming ill with depression.  He 
testified that he became depressed and he began to make poor 
decisions due to President Kennedy's assassination, racism, 
his immaturity, the behavior of his peers, and the 
availability of liquor in service.  He claimed to have 
injured another soldier during a fight which contributed to 
his difficulties, and that he had no significant problems 
prior to entering service.  He submitted copies of his 
service personnel records which showed that he received 
excellent performance evaluations from 1963 to 1966.  

A November 1998 letter from private psychiatrist, G.P., M.D., 
indicated that the veteran was being treated with medications 
for major depressive disorder, recurrent, severe, without 
psychotic features.  

Another letter from Dr. P., dated in September 1999, 
indicated that the veteran had been under his care since 
1993.  He said that while the veteran's symptoms had been 
fairly difficult to classify, at the very least he met the 
criteria for major depression, possibly with periods of 
psychosis.  Additionally, the veteran experienced 
idiosyncratic thinking and expressions of speech which he 
believed was consistent with schizotypal personality 
disorder.  Dr. P. opined that there was some event or events 
in service which precipitated the complete reversal of 
behavior and that his military service was a significant 
instigating factor in the development of psychiatric symptoms 
which continued to the present time.  

When examined by VA in November 1999, the examiner provided a 
detailed description of the veteran's medical history and the 
clinical findings on mental status examination.  The veteran 
made poor eye contact and talked at a rate much faster than 
would be expected in a depressed patient.  He was not nervous 
but exhibited mild anxiety in his general behavior.  
Cognitive function was normal and there was no evidence of 
psychosis or any other pathology.  The examiner noted that 
the veteran's self-care was adequate and his psychomotor 
activity and flow of speech all mitigated against a diagnosis 
of depression.  The examiner indicated that he concurred with 
the diagnosis of mild dysthymic disorder, but believed that 
the secondary diagnosis of schizotypal personality was more 
likely a non-specific personality disorder.  He also opined 
that the veteran's current psychiatric disorder was not 
related to service.  

In February 2001 the claims file was reviewed by the 
Associate Chief of Staff for Mental Health at a VA medical 
facility.  He was asked to render an opinion as to whether it 
was at least as likely as not that the veteran's current 
psychiatric disability had its onset during service.  The 
psychologist stated that he had reviewed the claims file in 
detail and all relevant medical records, including Dr. P.'s 
November 1999 report.  He noted that the consensus diagnosis 
appeared to be schizotypal personality disorder with some 
associated depression.  He described the DSM IV definition of 
a personality disorder and schizotypal personality disorder, 
and concluded that the veteran suffered from a personality 
disorder, specifically schizotypal personality disorder, a 
developmental disorder that worsened at certain periods 
during active service.  However, the exacerbation of symptoms 
was likely to have occurred regardless of the veteran's 
circumstance.  He also opined that the veteran's depression 
was most likely due to his inability to problem-solve and 
improve his situation.  

An October 2001 report from a private psychologist, W.F., 
Ph.D., offered the diagnoses of major depression, recurrent, 
severe without psychotic features, superimposed on ongoing 
dysthymic disorder.  On Axis II, the diagnosis was avoidant 
personality disorder.  Dr. F. indicated that he had conducted 
a clinical interview and administered several psychological 
tests.  He opined that the veteran's loss of a romantic 
relationship due to racial discrimination by other soldiers 
in Germany provoked a reactive depression which was 
subsequently deepened and solidified by his not being 
recommended for reenlistment.  

In September 2003, the veteran was afforded a VA psychiatric 
examination by a panel of three psychiatrists to determine 
the nature and etiology of his psychiatric problems.  One of 
the panel had previously examined the veteran in 1999.  
However, the veteran's representative consented to the 
examination as the Board's instruction could not be 
accomplished without two visits.  The report indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's history and the clinical 
findings on mental status examination.  The diagnoses 
included dysthymia, chronic, and mixed personality disorder.  
The panel opined that the veteran's depression was not 
related to racial discrimination or to any particular event 
in service.  

A second letter from Dr. F. dated in April 2004, was to the 
effect that the veteran's symptoms of depression and 
dysthymia were not present prior to service and were 
manifested during service.  Dr. F. opined that the veteran's 
symptoms and depression were caused by racial discrimination 
and the racially motivated disruption of his romantic 
relationship.  He also disagreed with the VA panel's 
conclusions.  He noted that, according to DSM IV, episodes of 
major depressive disorder often follow a severe psychosocial 
stressor, such as the death of a loved one or divorce.  In 
this case, he opined that the veteran's loss of love and 
companionship of his loved-one due to racial discrimination, 
the loss of dignity due to racial discrimination, and the 
loss of the opportunity to re-enlist due to his depressive 
symptoms caused his depression and dysthymia.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period other than war.  38 U.S.C.A. 
§ 1131 (West 2002).

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

A psychosis will be considered to have been incurred in 
service if it becomes manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  The factual basis may be established by 
medical evidence, competent lay evidence, or both.  

Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
an acquired psychiatric disorder.  

The evidence favorable to the veteran's claim consists 
primarily of an opinion by a private psychologist that the 
veteran's depressive disorder was due primarily to racial 
discrimination and the loss of love and companionship of a 
German woman.  Although Dr. F. indicated that he confirmed 
the veteran's assertion by calling a soldier who knew him in 
service and reportedly had knowledge of the veteran's break-
up with a German woman, there is nothing in the record to 
substantiate the claimed stressor.  

Notwithstanding the fact that the veteran never mentioned 
this relationship or any associated problems to any health 
care provider prior to or since reporting it to Dr. F. in 
October 2001, the objective evidence of record shows numerous 
inconsistencies which raise serious questions as to the 
veteran's credibility.  

For example, on psychiatric examination in September 1966, 
the veteran stated that while he was troubled by his 
behavior, he attempted to emulate his older brother by 
running around with various women.  This is consistent with a 
July 1977 letter in which the veteran reported that he 
learned to speak German and that he attempted to date local 
women.  He made no mention of any particularly relationship 
or any problems, racial or otherwise, related to dating the 
"local females."  Additionally, the service medical records 
show that the veteran was treated for sexually transmitted 
diseases on several occasions from 1965 to June 1966.  

Although the veteran may have experienced some racial 
discrimination, he never mentioned any such problems during 
service or until many years after service.  In fact, the 
veteran has repeatedly stated that he got along very well 
with his co-workers in service; a point confirmed by the 
service evaluation reports of record which showed excellent 
marks for his ability to get along with other people.  Prior 
to October 2001, the only time the veteran ever mentioned 
racial discrimination was at the time of his original claim 
of service connection for a psychiatric disorder in 1977.  At 
that time, he said that he believed that an assistant drill 
instructor discriminated against him in basic training, and 
that it bothered him that he had to ride in the back of the 
bus when going into town while stationed Biloxi, Mississippi.  
(See also T p. 3).  He never mentioned any problems of 
discrimination while he was in Germany or in any of his 
relationships.  This is significant in that Dr. F. opined 
that the veteran's depressive disorder was related primarily 
to racial discrimination which caused the break-up of his 
relationship with a German women.  

In a letter dated in July 1977 and at the personal hearing in 
February 1993, the veteran reported that he was introduced to 
Cognac by other black servicemen shortly after he arrived in 
Germany, and that his behavior began to deteriorate after he 
acquired a taste for the substance.  (T p. 5).  He said that 
he got into fights, missed inspections, and went AWOL 
("slipped of base while on restriction"), and that received 
non-judicial punishments (Article 15's) for each offense.  
These statements are consist with what the veteran reported 
to the service psychiatrist in 1966.  In fact, at that time, 
the veteran stated that his mood was usually good, and that 
he had become unhappy "only since facing disciplinary 
actions for his misbehavior."  

However, when examined by Dr. F. in October 2001, the veteran 
reported that he became depressed and started drinking after 
breaking up with a German woman.  The veteran's assertions 
regarding a love interest and the claimed racially motivated 
break-up are too vague and cannot be confirmed.  Thus, any 
medical opinion based on the claimed stressors, particularly 
in light of the veteran's inconsistent statements, is of no 
probative value.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; see also Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

The Board has also considered the most recent report from Dr. 
F., dated in April 2004, in which he disagreed with the 
conclusions of the September 2003 VA examination by a panel 
of three psychiatrists that the appropriate diagnosis in 
service was a personality disorder.  He noted that a 
personality disorder, by definition, "can be traced back at 
least to adolescence or early adulthood" and that the 
essential feature was an enduring pattern of inner experience 
and behavior that deviates markedly.  In the veteran's case, 
he said that there was no evidence of any symptoms or 
emotional or behavior problems prior to service.  

Although Dr. F. indicated that he had reviewed the claims 
file, it would appear that he either overlooked or simply 
ignored pertinent evidence that contradicts his conclusion 
that the veteran had no symptoms prior to service.  A 
November 1983 private psychiatric report noted a history of 
depression "throughout his life."  Similarly, treatment 
records from Tarrant County Mental Health Services in 
February 1984 showed that the veteran reported being 
depressed, paranoid, suspicious, and did not like to be 
around people unless he was using alcohol or marijuana since 
he was 13 years old.  The fact that the veteran had symptoms 
of a personality disorder since adolescence which 
progressively worsened over time seriously undermines the 
probative value of Dr. F.'s opinion.  

On the other hand, the evidentiary record includes numerous 
psychiatric evaluations and opinions to the effect that the 
veteran did not have an acquired psychiatric disorder in 
service.  First, in addition to the September 1966 service 
psychiatric examination which found no evidence of an 
acquired psychiatric disorder in service, the veteran 
specifically denied any symptoms of depression, excess worry, 
sleep disturbance, or nervous trouble of any sort at the time 
of his separation examination in December 1966.  
Additionally, the veteran was examined on several occasions 
during the course of this appeal for the specific purpose of 
determine nature and etiology of the veteran's psychiatric 
problems in service.  The consensus opinion was that he had a 
personality disorder which was not aggravated beyond the 
natural progression during service.  Although there is some 
disagreement as to the precise type of personality disorder, 
i.e., schizotypal, mixed, or non-specific, all of the 
unfavorable opinions found that there was no evidence of an 
acquired psychiatric disorder in service or until many years 
thereafter.  The Board finds that the VA opinions are more 
persuasive than the opinion of Dr. F. in that they were based 
on a longitudinal review of all the evidence of record.  
Sound reasons and bases for their conclusions were provided.  
The Board concludes that definitive opinions by the VA 
psychiatrists and psychologist are more probative than the 
speculative theories by Dr. F. which are then not confirmed.  

To the extent that the veteran's psychiatric symptoms have 
been attributed to his personality disorder, service 
connection is not warranted since personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Consequently, there is 
no legal basis to grant service connection for this disorder.  
Since the law and not the evidence is dispositive on this 
issue, service connection is not warranted for the veteran's 
personality disorder.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to a personality disorder, the veteran also has a 
diagnoses of dysthymia disorder and major depression.  
However, these diagnoses were not made until 1983, some 17 
years after service.  While the service medical records show 
that he was found to be mildly depressed in September 1966, 
there was no evidence of an acquired psychiatric disorder.  
Moreover, the veteran specifically denied any problems with 
depression, excessive worry, or nervousness at the time of 
his discharge examination in December 1966, and no pertinent 
abnormalities were noted.  The fact that the veteran made no 
mention of any psychiatric problems at separation, on his 
original application for VA compensation in March 1973 or 
when examined by VA April 1973, weighs against his claim of 
having had psychiatric problems or depression since service.  
The Board finds this significant in that the veteran now 
claims to have been depressed since basic training.  

Inasmuch as the evidence does not establish that the 
veteran's post service diagnoses of dysthymia disorder and 
depression were incurred in service, there is no basis to 
grant service connection for an acquired psychiatric 
disorder.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


